﻿I have the honour, on behalf of my country,
the United Arab Emirates, to extend to you, Sir, and to
your friendly country, the Czech Republic, our
congratulations on your election to the presidency of
the General Assembly at its fifty-seventh session. We
are confident that your great skill and diplomatic
experience in international affairs will assist you in
achieving the goals of this session. We wish you and
the members of the Bureau great success.
I also would like to thank your predecessor,
Mr. Han Seung-soo, for his effective leadership during
the previous session.
I would like to take this opportunity to welcome
and congratulate the Swiss Confederation on becoming
a Member of the United Nations. We also look forward
to the Democratic Republic of Timor-Leste soon
joining the Organization, which will enhance its
universality.
We would also like to express our appreciation to
the Secretary-General, Mr. Kofi Annan, for his wise
leadership and his tireless efforts to enhance the role of
the United Nations in maintaining peace, security and
stability in the world.
The States of the world are gathered here today at
the beginning of a new session of the General
Assembly, hopeful of reaching more effective and
transparent solutions to the world's problems, based on
fairness and justice, and of establishing peace in the
world, which is experiencing instability and an
imbalance in international relations.
In addition to civil and regional wars, more than
half of the world's population is suffering from
poverty, famine, epidemics and fatal diseases. Some
countries are still occupying the territory of others.
This is creating tension and instability in many regions
of the world, which is endangering regional and
international peace and security.
14

As the international community faces an
increasing number of challenges, we are becoming
more aware of the importance of complying with the
principles of the Charter of the United Nations and of
respecting the sovereignty of international law in
resolving, by peaceful means, disputes, conflict and
instances of occupation.
In this age of globalization and rapid
development in information and communication
technologies, the world has become a small village that
can be reached from anywhere. The different interests
of the world's nations have become intertwined more
than ever. Thus the problems and sufferings of other
peoples cannot be ignored because of geographical
distances or differences of culture, civilization and
beliefs.
The current events in the world prove, without a
doubt, that the outcomes of conflicts and wars and the
problems of poverty, drug abuse and disease extend
beyond their geographical borders, reaching secure
regions and threatening their stability. For that reason,
the establishment of international peace and security in
the world is the joint responsibility of all Governments
and nations, of their public as well as private
institutions. The dire need for a global partnership,
working under the umbrella of the United Nations with
a view to creating a comprehensive and calculated
strategy that takes into consideration international law,
human and cultural values and people's needs and
suffering can never be overestimated.
The United Arab Emirates is well aware of the
strategic importance of the Arabian Gulf region, and it
is aware that the security of the Arabian Gulf cannot be
separated from international peace and security.
Furthermore, the United Arab Emirates, guided by the
wise leadership of His Highness Sheikh Zayed bin
Sultan A1-Nahyan, the President of the country,
believes in solving disputes by peaceful means, based
on the principles of the United Nations Charter and the
provisions of international law. On that basis, the
United Arab Emirates calls upon the Islamic Republic
of Iran to solve the issue of its occupation of the three
islands, Greater Tunb, Lesser Tunb, and Abu Moussa,
through bilateral talks or through the International
Court of Justice. We also reaffirm that the United Arab
Emirates has complete sovereignty over these three
islands, including their air space, their regional waters,
the continental shelf and the economic region related to
them, as they are an indivisible part of the United Arab
Emirates.
The United Arab Emirates has more than once
shown good will and a serious desire to reach a
peaceful solution to the issue of the three islands. This
was done through two visits by his Highness, Sheikh
Hamdan bin Zayed Al-Nahyan, representing the
Ministry of Foreign Affairs, to Tehran, in addition to
mutual visits made by the two parties. The United Arab
Emirates hopes that those visits will contribute to
bringing both parties closer and to reaching a peaceful
solution for the three islands. This will reinforce the
principle of security and of regional and international
peace. In addition, it will affirm the principle of
dialogue, peaceful coexistence, trust and good
neighbourliness.
We have witnessed, during this session, new and
encouraging developments regarding the Iraqi issue
and the security and stability of the region. The United
Arab Emirates welcomes Iraq's acceptance of the
return of the United Nations inspectors, in
implementation of the relevant Security Council
resolutions. This decision will spare Iraq and the region
untold tragedies and catastrophes. We look forward to
real cooperation, one built on the United Nations
Charter and international resolutions, in order to reach
stability and cooperation among the States of the
region and to resolve all remaining problems that
hinder trust, stability and collaboration among the
different parties. We call upon the international
community to support the Iraqi decision, to exert
greater efforts to solve the pending issues between Iraq
and the United Nations, and to lift the sanctions
imposed on the Iraqi people and under which they have
suffered for 12 years. We welcome, furthermore, the
positive attitude expressed by Iraq towards returning
the Kuwaiti national archives and properties. We urge
it to show more goodwill and take more effective steps
by freeing the Kuwaiti prisoners of war and those of
third countries, returning the rest of the Kuwaiti
properties, respecting the sovereignty of Kuwait and
not interfering in Kuwait's internal affairs.
We also reiterate the United Arab Emirates'
position with regard to the resolution adopted by the
Arab Summit in Beirut in March 2002. This resolution
rejects the use of force or the threat to use it, along
with any military attack against Iraq. This position
aims to protect the region from another unnecessary
war. We reiterate, furthermore, the importance of
15

securing the sovereignty and territorial integrity of
Iraq.
The United Arab Emirates is very concerned
about the dangerous events in the occupied Palestinian
territories. We express our sympathy and solidarity
with the Palestinian people in their ordeal. We also
denounce all acts of aggression committed by the
occupying Israeli forces, and we demand that the
international community, in particular the large
influential countries, the United States of America and
the European Union, compel Israel to end immediately
all acts of murder, destruction, closure and
displacement of the Palestinian people.
The United Arab Emirates renews its support of
the right of the Palestinians to self-determination and
the establishment of their independent State, with
Jerusalem as its capital. Accordingly, we reaffirm our
support of the Arab peace initiative that was endorsed
at the Beirut Summit. This initiative comprises a
process for a just and comprehensive settlement that
ensures the rights of both parties. Such a position was
expressed by United States President George W. Bush
in a speech calling for the creation of a Palestinian
State.
We also call upon Israel to end its continuous
violations of the agreements it made within the
framework of the peace process and to resume peace
talks in accordance with General Assembly and
Security Council resolutions, in particular resolutions
181 (1947), 242 (1967), 338 (1973), 1397 (2002), and
425 (1978). These call for Israel's withdrawal from the
Palestinian occupied lands, including the city of
Jerusalem, to the 1967 borders, from the Syrian Golan
Heights to the line set before 4 June 1967 and from the
Lebanese Shabaa farms, and for the dismantling of all
settlements in occupied Palestinian and Arab lands and
for the return of Palestinian refugees to their homeland.
Maintaining peace and security in the Middle
East and the Arabian Gulf region depends, to a great
extent, on applying a more comprehensive and
transparent concept that entails the removal of weapons
of mass destruction. The fact that Israel has these
weapons, including nuclear weapons, is a direct threat
to regional and international security. Accordingly, we
again urge the international community and relevant
international organizations to pressure Israel, by all
means possible, to abandon its nuclear weapons and to
subject its nuclear facilities to the supervision of the
International Atomic Energy Agency. This proposal
aims to establish a nuclear-free zone, along with a zone
that is free of weapons of mass destruction, in the
Middle East and the Arabian Gulf, similar to other
regions in the world.
The United Arab Emirates watches with great
concern the escalation in tensions between India and
Pakistan. We call upon these two countries to deal with
their disputes in a spirit of joint political responsibility
that ensures the security of the region and the world.
We ask them to resume bilateral negotiations to resolve
their standing disputes peacefully in order to maintain
regional and international peace and security.
International terrorism is a direct threat to the stability
of nations and to international peace and the world
economy. In denouncing all acts of terrorism,
regardless of their motives and sources, the United
Arab Emirates reaffirms its commitment to relevant
United Nations resolutions on terrorism. It renews its
call for an international conference on terrorism to
reach a clear definition of terrorism based on the
principles of the Charter of the United Nations and
regional and international treaties, conventions and
covenants.
Political and historical events have proven that
economic deterioration, poverty, lack of water, debts
and foreign occupation pose dangerous threats to life
resources and the security of human beings. They are a
main cause of conflicts, violence, ethnic cleansing and
instability. On that basis, the leaders of the world
insisted, in the Plan of Implementation and the Political
Declaration of the Johannesburg World Summit on
Sustainable Development, on the common and
differentiated responsibility to solve these problems
and on the importance of providing the financial
resources to achieve the goals of economic, social and
environmental development to eradicate poverty, raise
standards of living and achieve global economic
development.
The United Arab Emirates calls on the
Governments of the developed countries to honour the
commitments they made in Johannesburg — especially
with respect to the developing and least developed
countries, as specified in the recommendations
emanating from the Summit — and in particular the
financial resolutions requiring the developed countries
to contribute 0.7 per cent of their national production
to help poor, developing States to implement
development programmes in their countries.
16

We call upon Governments and relevant
organizations to comply with resolutions relevant to
sustainable development. The United Arab Emirates
has consistently initiated and provided development,
financial and humanitarian assistance to many
countries, especially developing countries, that suffer
from civil and regional wars and natural disasters. We
also call upon the international financial institutions to
adopt more balanced and fair financial policies to
alleviate the developing countries' external debt
burden. This would give them the opportunity to
participate in formulating decision-making policies
relevant to the environment and sustainable
development and to help them join the global market,
thus reviving and enhancing their national economies.
They would thereby become productive members of
the international community, effectively promoting the
stability of international economic relations.
Finally, we hope that the debates on the items on
the agenda of this session will achieve positive and
concrete results, enhancing the role of the Organization
in maintaining international peace and security and
making the world a better place for human society.



